Title: From Susanna Boylston Adams Clark Treadway to Sarah Smith Adams, 18 May 1816
From: Treadway, Susanna Boylston Adams Clark
To: Adams, Sarah Smith



My Dear Mother
Quincy May 18th. 1816

I can hardly believe, that such a length of time has elapsed since I have written, or heard from you; be assured, I should not have remained so long silent, but through necessity; for the last three weeks, I have been deprived of the use of my right hand, by a violent attack of the Rheumatism which settled there, and has rendered me absolutely useless. I have thought constantly of you, and sincerely sympathized in all your afflictions. Your trials my beloved Mother have indeed been severe, and must have called forth all your fortitude, to enable you to sustain them without repining. but we know that “God tempers the wind to the shorn Lamb,” and “as our day is, so will our strength be.” May the Almighty put underneath you, his everlasting arm, and may you experience that consolation, which the world cannot give.
Caroline writes us, that her Father has been very ill; severely painful to his affectionate bosom, must have been the scenes, he has so recently witnessed, and we are anxious to hear that his health, is reestablished.
It is now, the first wish of my heart, to see you and my dear Sister here, and fervently do I pray, for its realisation; change of scene, would I dare say, be of service to your health, and you can judge, with what delight, I should see you again. It has pleased Heaven, to restore my dear Grand Mother to health, and strength, she now, appears charmingly, and is better, than she was the last Spring. Grand Papa has been quite sick with a cold, our East winds, are trying to the constitution, and the season, is uncommonly  backward.
Let me hear from you, very soon, my dear Parent, and that you are perfectly recovered, from your indisposition. I cannot write very well, as you will see, this being the first attempt. With my tenderest love, to my dear brother, and Sister, and a Kiss to my sweet little nephew, I am most affectionately your / Daughter,
S B Adams